Case: 20-30720     Document: 00516339973         Page: 1     Date Filed: 06/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 20-30720                               June 1, 2022
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   Taylor Carlisle,

                                                           Petitioner—Appellant,

                                       versus

   Joseph P. Lopinto, III, Sheriff and Administrator of Jefferson Parish
   Correctional Center, State of Louisiana,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:16-CV-838


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Taylor Carlisle appeals the denial of his 28 U.S.C. § 2254 application
   that challenged his state-court judgment and six-month sentence for
   contempt. We review the district court’s findings of fact for clear error and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30720      Document: 00516339973           Page: 2     Date Filed: 06/01/2022




                                     No. 20-30720


   its conclusions of law de novo. Martinez v. Johnson, 255 F.3d 229, 237 (5th
   Cir. 2001). We are also guided by the deferential standard owed a state
   court’s adjudication of a petitioner’s federal claims. Id. at 242–43; see 28
   U.S.C. § 2254(d). Finding no error by the district court, we AFFIRM.
          First, Carlisle’s contention that the contempt judgment exceeded the
   drug court’s statutory authority pleads a violation only of state law and fails
   to state a cognizable basis for Section 2254 relief. See Beazley v. Johnson, 242
   F.3d 248, 261 (5th Cir. 2001); § 2254(a). Carlisle does not otherwise show
   that his contempt judgment violated his due process rights to notice and a
   hearing. See Cooke v. United States, 267 U.S. 517, 537 (1925). Furthermore,
   while Carlisle focuses on the drug court’s finding that he failed to appear, the
   court’s contempt judgment was based on Carlisle’s misrepresentations and
   his prior history of sanctions.
          Second, we consider that Carlisle may be asserting more than a
   violation of state law by arguing that he was denied due process in relation to
   his appeal of his contempt judgment because the drug court proceedings were
   not transcribed. See Estelle, 502 U.S. at 67–68. Even if that is a federal claim,
   he fails to show that the lack of a drug court transcript rendered his state court
   proceedings fundamentally unfair and thus deprived him of due process. See
   Manning v. Warden, La. State Penitentiary, 786 F.2d 710, 711–12 (5th Cir.
   1986). Carlisle makes no showing that the absence of a transcript rendered
   the state courts’ review of his contempt judgment — based, in part, on the
   drug court’s two detailed opinions — inadequate or ineffective, nor does he
   suggest what additional relevant information a transcript would have
   provided. “[C]laims based on incomplete transcripts must show that the
   absence of such a transcript prejudiced [the defendant’s] appeal.”
   Higginbotham v. Louisiana, 817 F.3d 217, 222 (5th Cir. 2016) (quotation
   marks and citation omitted).




                                           2
Case: 20-30720      Document: 00516339973           Page: 3    Date Filed: 06/01/2022




                                     No. 20-30720


          Third, Carlisle argues that his contempt sentence was excessive under
   state law. The argument fails, because “it is not the province of a federal
   habeas court to reexamine state-court determinations on state-law
   questions.” Estelle, 502 U.S. at 67–68. His only citation to clearly established
   Supreme Court law is to an irrelevant opinion. Superintendent, Massachusetts
   Correctional Institution, Walpole v. Hill, 472 U.S. 445 (1985).
          Fourth, the district court did not abuse its discretion by denying
   Section 2254 relief without an evidentiary hearing. See Blue v. Thaler, 665
   F.3d 647, 655 (5th Cir. 2011). Even if Carlisle were not barred from receiving
   a federal evidentiary hearing under Section 2254(e)(2), he fails to show that
   the state courts “did not provide him with a full and fair hearing” on his
   federal claims simply because there was no verbatim transcript of the drug
   court contempt hearing. See id. He neither shows how the record before the
   state courts was actually insufficient to adjudicate his claims nor, as noted,
   suggests what additional information a transcript would have provided.
          Finally, there was no error in the district court’s rejection of Carlisle’s
   ineffective assistance of counsel claim. See Strickland v. Washington, 466
   U.S. 668, 687 (1984). Both the contempt finding and related six-month
   sentence were within the state court’s lawful authority and based on facts
   that Carlisle does not dispute. Reasonable counsel could have concluded that
   an objection to either would have been futile. See Koch v. Puckett, 907 F.2d
   524, 528 (5th Cir. 1990).
          AFFIRMED.




                                           3